Name: 81/81/EEC: Commission Decision of 26 January 1981 on the granting of financial assistance in the framework of the supplementary measures established in favour of the United Kingdom (north-west of England) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-03-04

 Avis juridique important|31981D008181/81/EEC: Commission Decision of 26 January 1981 on the granting of financial assistance in the framework of the supplementary measures established in favour of the United Kingdom (north-west of England) (Only the English text is authentic) Official Journal L 057 , 04/03/1981 P. 0032 - 0032****( 1 ) OJ NO L 284 , 29 . 10 . 1980 , P . 4 . ( 2 ) OJ NO L 44 , 17 . 2 . 1981 , P . 22 . COMMISSION DECISION OF 26 JANUARY 1981 ON THE GRANTING OF FINANCIAL ASSISTANCE IN THE FRAMEWORK OF THE SUPPLEMENTARY MEASURES ESTABLISHED IN FAVOUR OF THE UNITED KINGDOM ( NORTH-WEST OF ENGLAND ) ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/81/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2744/80 OF 27 OCTOBER 1980 ESTABLISHING SUPPLEMENTARY MEASURES IN FAVOUR OF THE UNITED KINGDOM ( 1 ), WHEREAS FINANCIAL ASSISTANCE WAS GRANTED TO SUB- PROGRAMMES PROVIDED FOR IN THE SPECIAL PROGRAMME FOR THE NORTH-WEST OF ENGLAND UNDER COMMISSION DECISION 81/26/EEC ( 2 ); WHEREAS A PORTION OF THIS FINANCIAL ASSISTANCE , AMOUNTING TO 101.4 MILLION EUA , HAS BEEN CHARGED TO CREDITS MADE FOR THIS PURPOSE IN THE 1980 BUDGET ; WHEREAS THE BALANCE OF THIS FINANCIAL ASISSTANCE , AMOUNTING TO 64.3 MILLION ECU , SHOULD BE THE SUBJECT OF A DECISION AS SOON AS CREDITS BECOME AVAILABLE ; WHEREAS THE BUDGET FOR 1981 HAS BEEN ACCEPTED AND CREDITS ARE THEREFORE AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 FINANCIAL ASSISTANCE AMOUNTING TO 64.3 MILLION ECU , WHICH IS IN ADDITION TO THE SUM OF 101.4 MILLION EUA ALREADY GRANTED TO SUB-PROGRAMMES UNDER DECISION 81/26/EEC , IS HEREBY GRANTED TO THE SAME SUB- PROGRAMMES PROVIDED FOR IN THE SPECIAL PROGRAMME FOR THE NORTH-WEST OF ENGLAND . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 26 JANUARY 1981 . FOR THE COMMISSION ANTONIO GIOLITTI MEMBER OF THE COMMISSION